Per Curiam.

Putting the notice in the postoffice in the city of New-York was not sufficient in this case. There was no post-office at Kipss Bay, where the defendant resided, and the penny-post or letter-carrier does not deliver letters at that distance. The holder of the note was bound to give personal notice, or to see that the notice reached the dwelling-house of the defendant, the place of whose residence must have been known to him.
We are of opinion that a new trial ought to be awarded with costs to abide fop event of the suit.
New trial granted.
END OCTOBER TERM.